Citation Nr: 0118856	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-04 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury of the heel of the right foot, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased 
evaluation for residuals of an injury to the heel of the 
right foot.  

In April 2001, the veteran also presented testimony at a 
Central Office hearing before the undersigned Board member 
who was designated by the Chairman to conduct that hearing.  
38 U.S.C.A. § 7107(c) (West Supp. 2000).  A transcript of 
that hearing is of record.  


FINDING OF FACT

The veteran's residuals of an injury of the heel of the right 
foot are productive of chronic pain, swelling, and open 
draining; the disability is no more than moderately severe in 
degree.  


CONCLUSION OF LAW

The criteria for 20 percent, and no more, for residuals of an 
injury of the heel of the right foot have been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.10, 4.14, 4.71a, Diagnostic Codes 5284, 7899 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that the veteran's 
residuals of an injury of the heel of the right foot are more 
severe than the current evaluation reflects.  He complained 
of irritation, pain, and chronic draining.  He also related 
that his heel never completely heals and when it is most 
severe, he is required to walk with crutches.  

This claim arises from the veteran's claim for an increased 
evaluation for his residuals of an injury of the heel of the 
right foot filed in March 1999.  There is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  

The veteran has received treatment and evaluation for his 
residuals of an injury of the heel of the right foot.  He was 
seen on an outpatient basis by VA from May 1999 to 
September 1999.  He underwent a VA examination in June 1999.  
All of these records were reviewed and associated with the 
claims folder.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(c),(d)).  

Additionally, the veteran testified at a Central Office 
hearing before the undersigned in April 2001.  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  

Medical records show that the veteran was hospitalized in 
June 1945, the month after his discharge from service, for an 
infection of the heel of the right foot.  He had a history of 
an automobile accident in January 1942, after which all toes 
of his right foot had been amputated.  He reportedly had had 
an infection in the heel of his right foot since  March 1945.

By rating decision of February 1992, service connection was 
granted for the residuals of an injury of the heel of the 
right foot, and a 10 percent evaluation was granted, 
effective from January 1990.  This rating has remained in 
effect since that time.  

VA outpatient treatment records regarding the veteran's right 
foot from May 1999 to September 1999 were obtained and 
associated with the claims folder.  In May 1999, the examiner 
noted that the veteran had a chronic ulcer on the right foot 
medial and plantar aspect.  The ulcer had become smaller 
inside but had not healed completely.  The site was clean and 
the surrounding area was having some callus which was getting 
smaller.  In September 1999, he was seen for a routine 
follow-up.  The examiner dealt with several disabilities, to 
include his right heel disability.  It was noted that he was 
followed by a physician for an ulcer on the right heel for 
which he had skin grafting done.  Medically, he indicated 
that he had the ulcer for many years.  The skin grafting was 
performed, but it helped only a little.  The area was open, 
he dressed the ulcer several times per day, and he tried to 
keep it clean.  He did not put anything on the ulcer except 
for a sterile dressing.  He had no complaints of itching or 
rashes of the right heel.  Physical examination revealed a 
7 cm. wide and 3 cm. deep healing ulcer.  The veteran kept it 
covered with a dressing.  It was noted to have a moderate 
amount of serous drainage on it.  For the ulcer on his right 
heel, the veteran was given some AllCleanse solution to clean 
the ulcer as well as Kerlix with some dressing supplies.  
Approximately two weeks later, he was seen again for the 
ulcer of his right foot.  The examiner indicated that the 
veteran was advised to use a saline dressing.  It was noted 
that the ulcer was gradually healing.  It was also revealed 
that he had received a better shoe which now fit better on 
his foot.  He was advised to continue his present management 
and he would be seen in three months.  

In June 1999, the veteran underwent a VA compensation 
examination.  The veteran reported that all toes of his right 
foot had been amputated before his military service.  He 
indicated that he had open draining in his right heel for the 
past 25 years and that wore custom style shoes with inserts 
because of his foot.  He also related that he worked as a 
taxi driver most of his career because of his inability to 
bear weight on his foot.  He complained of pain on 
weightbearing and receiving treatment for continuous 
draining.  Physical examination revealed the veteran had a 
complete forefoot amputation at the mid metatarsal area.  He 
was fully ambulatory and did not use any external ambulatory 
aid.  He ambulated with a right legged limp and was wearing a 
special shoe at the time of the examination.  Examination 
revealed an open sore over the medial portion of the heel of 
approximately 1 1/2 inches times 1/2 inch.  It had a good 
granulating base.  There was hypesthesia over the dorsal 
surface of the foot.  The foot had motion of the ankle.  The 
pertinent impression was vascular draining sore of the medial 
portion of the right foot.  

The veteran and his daughter testified at a Central Office 
hearing before the undersigned on April 17, 2001.  The 
veteran again indicated that he had a 25 year history of 
draining of his right heel.  He complained of pain on 
weightbearing.  He also testified because he is required to 
use his foot, it kept getting irritated and never completely 
healed.  He also related that the ulcer stayed open most of 
the time and drained.  He also indicated that he was able to 
walk one mile on his foot, but near the end of the day, he 
limped.  He indicated that his physicians in the past 
recommended amputation but that his surgeon did not recommend 
it, since he was able to use the foot.  He testified that his 
last surgery was in 1995, which was an unsuccessful skin 
graft.  He stated that he is seen for his foot every three 
months.  His daughter testified that her father's foot was 
open, swollen and draining on a regular basis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report and enable VA to make 
a more precise evaluation of the level of disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The veteran's residuals of an injury of the heel of the right 
foot are rated under a hyphenated Diagnostic Code (DC) 7899-
5284.  Diagnostic Code 7899 represents an unlisted skin 
condition.  See 38 C.F.R. § 4.27 (2000).  Diagnostic Code 
5284 is for foot injuries.  The U.S. Court of Appeals for 
Veterans Claims has held that, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, the same 
manifestation of disability may not be compensated under more 
than one diagnostic code.  38 C.F.R. § 4.14 (2000).

Moderate foot injuries warrant a 10 percent rating.  In order 
to warrant a 20 percent rating, the foot injury must be 
moderately severe in degree.  A severe foot injury is rated 
as 30 percent disabling.  With actual loss of use of the 
foot, the rating is to be 40 percent.  Diagnostic Code 5284.

In the instant claim, the veteran's right heel disability is 
moderately severe in degree.  The disability has been 
described as chronic and the veteran indicates that it never 
completely heals.  He complains of pain and indicates that 
using his foot keeps it irritated and draining.  He is unable 
to withstand prolonged weightbearing and as a result, keeps a 
pair of crutches handy.  However, on examination, it was 
noted that he did not need ambulatory assistance.  On his 
September 1999 VA outpatient treatment evaluation, there was 
a moderate amount of serous drainage on his right heel.  
Although he has been able to manage the injury, he has to be 
seen every three months for his ulcer of the right heel and 
he does have pain, especially on weightbearing.  Resolving 
all reasonable doubt in the veteran's favor, his residuals of 
an injury of the heel of the right foot most closely 
approximates a disability that is moderately severe in 
degree.  Severe disablement, necessary for a 30 percent 
disability rating, is not shown, nor is loss of use.  

Consideration is given to whether the veteran might receive a 
higher rating by rating his disability as one of the skin.  
He does have drainage and pain associated with an ulcer.  By 
analogy to scars, a 10 percent rating is appropriate for 
superficial scars that are poorly nourished and subject to 
repeated ulceration.  Diagnostic Code 7803.  This analogy 
appears appropriate for the veteran's draining ulcer.  He 
also has pain, and scars that are tender and painful on 
objective demonstration warrant a 10 percent rating under 
Diagnostic Code 7804.  Scars that limit function of the part 
affected are to be rated under the appropriate diagnostic 
code for the part affected.  Diagnostic Code 7805.  A rating 
of 10 percent for repeated ulceration and 10 percent for 
painful skin condition would certainly be appropriate in this 
case.  This would result in a combined rating of 20 percent.  
(See the combined ratings table, 38 C.F.R. § 4.25 (2000).)  
However, the veteran does not have any limitation of the foot 
attributable to the heel injury other than that attributable 
to the pain and the ulceration, so to rate separately for 
limitation of function would be pyramiding in violation of 38 
C.F.R. § 4.14.

Likewise, the heel disability cannot be rated as both a skin 
disorder and a foot injury, because the foot injury rating is 
based upon the ulceration and pain.  Whether rated as a 
moderately severe foot injury, or as skin disorders analogous 
to painful and ulcerating scars, the appropriate rating is 20 
percent.

The veteran does have additional disability of the right foot 
not contemplated in this rating, as his records show that he 
had a complete forefoot amputation at the mid metatarsal area 
prior to his active military service.  The foot disability 
attributable to this pre-service injury is not compensated 
herein.

Giving the benefit of any reasonable doubt to the veteran, 
his residuals of injury to the right heel warrant a 20 
percent evaluation, and no more.


ORDER

A 20 percent evaluation, and no more, for residuals of an 
injury of the heel of the right foot is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

